            Case 3:19-cv-00105-MMD-WGC Document 139 Filed 09/23/20 Page 1 of 2




 1   Janine C. Prupas
     Nevada State Bar No. 9156
 2   SNELL & WILMER L.L.P.
     50 West Liberty Street
 3   Suite 510
     Reno, NV 89501
 4   Tel: (775) 785-5440
     Email: jprupas@swlaw.com
 5
     Ashish Mahendru (pro hac vice)
 6   Darren A. Braun (pro hac vice)
 7   MAHENDRU, P.C.
     635 Heights Blvd.
 8   Houston, Texas 77007
     Tel: (713) 571-1519
 9   amahendru@thelitigationgroup.com
     dbraun@thelitigationgroup.com
10
     Attorneys for Plaintiff
11

12                             IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
13

14
      RB PRODUCTS, INC.,                              CASE NO.: 3:19-cv-00105-MMD-WGC
15
              Plaintiffs,                               ORDER GRANTING PLAINTIFF’S
16    vs.                                              NOTICE OF DISMISSAL AS TO SOME
17                                                              DEFENDANTS
      RYZE CAPITAL, L.L.C.; ENCORE DEC,
18    L.L.C.; RYZE RENEWABLES RENO,
      L.L.C.; RYZE RENEWABLES, L.L.C.;
19    MICHAEL BROWN; CHRIS DANCY;
      RESC, L.L.C.; RYZE RENEWABLES LAS
20    VEGAS, L.L.C.; MATT PEARSON; AND
      RANDY SOULE,
21

22            Defendants.

23

24           Before the Court is Plaintiff RB Products’ Notice of Dismissal as to Some Defendants.
25
     This Court has reviewed the notice and finds that the requested relief be granted.
26

27

28
                                                Page 1 of 2
          Case 3:19-cv-00105-MMD-WGC Document 139 Filed 09/23/20 Page 2 of 2




            IT IS ORDERED that RB Products’ claims asserted against Ryze Capital, Ryze
 1

 2   Renewables Las Vegas, L.L.C., Michael Brown, and Matt Pearson are dismissed without

 3   prejudice.

 4          IT IS FURTHER ORDERED that RB Products’ claims asserted against Chris Dancy are
 5   dismissed with prejudice.
 6
            All claims against all remaining Defendants are not dismissed.
 7

 8
                   September 23, 2020
            DATED:________________________
 9

10

11                                               __________________________________
                                                 HON. MIRANDA M. DU
12                                               CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               Page 2 of 2
